Learned, P. -I.:
The surrogate disallowed the guardian’s claim on the authority of Williams v. Hutchinson (3 N. Y., 317) and of similar cases. These cases hold that, in the absence of express agreement, if a stepfather takes a step-child into his family and educates and supports him as his own, the law will imply no promise on either side; neither on the child’s part to pay for his support and education, nor on the father’s part to pay for services rendered.
But the present question is different. It arises between the guardian and the ward. The question is whether she was justified in appropriating his income, as received, to the compensation of the step-father.
Now Mr. Hill knew that the ward was entitled to this income. When the mother was appointed guardian, Mr. Hill was told that he would have the money to pay for taking care of the boy until he was old enough to pay for himself. And so, as a matter of fact, he did receive, every six months, this money from the guardian. It is not necessary, therefore, as in the other class of cases, to imply any promise to pay the step-father. Because, in fact, the guardian has been paying him, from time to time, as this support has been rendered. And there is no evidence that the money was received by him in any other way than on account of the support which he was furnishing.
It is true that Mrs. Hill says that it was a part of the consideration of the marriage that Mr. Hill was to take the boy and treat him as one of his own family. But this is explained by the statement, subsequently made, that Mr. Hill would have the pension money, or what was necessary, to pay for taking care of him. If Mrs. Hill had not married, she would undoubtedly have applied all this pension money, of abont seventy-five dollars per annum, to the support of this boy. It was not unreasonable, when Mr. Hill married her and took into his family this boy, then seven years old, that both Mr. Hill and the mother should take into account the fact that this pension money would help to compensate him during the boy’s younger years.
In the case of Sharp v. Cropsey (11 Barb., 221) the doctrine of Williams v. Hutchinson (ut supra) is again laid down. It was held that the step-father could not recover against the step-son, *539under similar circumstances, for support. But it also appeared in that case that the court of chancery allowed the step-father and mother maintenance for the infant, out of his property, during a part of his minority. And so, in the present case, it seems to me that there is evidence that the guardian, who had control of the ward’s property, did in fact apply it, from time to time, to the payment of the support' furnished by Mr. Hill, as far as should be necessary. There may have been no definite agreement, but such is the fair understanding from the circumstances. And the application was just what was done by the court of chancery in the case last cited.
For these reasons, I think that the reasonable value of the support and maintenance should have been allowed, and that the decree should be reversed and the matter sent back to the surrogate to ascertain, determine and allow the same.
Present — Learned, P. J., Bockes and Boardman, JJ.
Decree overruled and matter sent back to surrogate to settle.